Case 1:19-cv-00323-JAO-KJM Document 22 Filed 01/10/20 Page 1 of 17             PageID #: 122




  CULPEPPER IP, LLLC
  Kerry S. Culpepper, Bar No. 9837
  75-170 Hualalai Road, Suite B204
  Kailua-Kona, Hawai’i 96740
  Telephone: (808) 464-4047
  Facsimile: (202) 204-5181
  E-Mail:     kculpepper@culpepperip.com

  Attorney for Plaintiff
  Hunter Killer Productions, Inc.

                             UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF HAWAII

   Hunter Killer Productions, Inc.,             )   Case No.: 1:19-cv-323-JAO-KJM
                                                )   (Copyright)
                         Plaintiff,             )
        vs.                                     )   FIRST AMENDED COMPLAINT;
                                                )   EXHIBIT 1; DECLARATIONS OF
   AKA WIRELESS, INC. d/b/a                     )   GERARD PRADO, KAZZANDRA
   VICTRA, and                                  )   POKINI, NORBERT POKINI AND
   ABC PHONES OF NORTH                          )   DANIEL ARHEIDT
   CAROLINA, INC. d/b/a VICTRA,                 )
                                                )   (1) INTENTIONAL
                         Defendants.            )   INDUCEMENT
                                                )   (2) CONTRIBUTORY
                                                )   COPYRIGHT INFRINGEMENT
                                                )

                              FIRST AMENDED COMPLAINT

              Plaintiff Hunter Killer Productions, Inc. files this First Amended Complaint

  against Defendants AKA WIRELESS, Inc. d/b/a VICTRA (hereafter: “AKA”), and

  ABC PHONES OF NORTH CAROLINA, INC. also d/b/a VICTRA (hereafter:

  “ABC”) (collectively “Defendants”) and alleges as follows:



  19-cv-323
Case 1:19-cv-00323-JAO-KJM Document 22 Filed 01/10/20 Page 2 of 17             PageID #: 123




                             I.    NATURE OF THE ACTION

              1.   This matter arises under the United States Copyright Act of 1976, as

  amended, 17 U.S.C. §§ 101, et seq. (the “Copyright Act”).

              2.   The Plaintiff alleges that Defendants are liable for intentional

  inducement and contributory copyright infringement in violation of 17 U.S.C. §§

  106 and 501.

                            II.   JURISDICTION AND VENUE

              3.   This Court has subject matter jurisdiction over this action pursuant to

  17 U.S.C. §§ 101, et. seq., (the Copyright Act), 28 U.S.C. § 1331 (federal question),

  and 28 U.S.C. § 1338 (patents, copyrights, trademarks, and unfair competition).

              4.   Defendants solicit, transact, or are doing business within this

  jurisdiction, and have committed unlawful and tortious acts both within and outside

  this jurisdiction with the full knowledge that their acts would cause injury in this

  jurisdiction. As such, Defendants have sufficient contacts with this judicial district

  to permit the Court’s exercise of specific personal jurisdiction over them.

              5.   Defendants are registered to conduct business in Hawaii and maintain

  locations where they conduct business in Hawaii.             Accordingly, Defendants’

  contacts with Hawaii are continuous, systematic, and substantial enough to permit

  the Court’s exercise of general personal jurisdiction over them.

              6.   Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) - (c)

                                               2
  19-cv-323
Case 1:19-cv-00323-JAO-KJM Document 22 Filed 01/10/20 Page 3 of 17             PageID #: 124




  because: (a) all or a substantial part of the events or omissions giving rise to the

  claims occurred in this District; and, (b) the Defendants reside, and therefore can be

  found, in this State. Additionally, venue is proper in this District pursuant to 28

  U.S.C. § 1400(a) (venue for copyright cases), because the Defendants or

  Defendants’ agents reside or may be found in this District.

                                        III.     PARTIES

                         A. The Plaintiff, Hunter Killer Productions, Inc.

              7.    The Plaintiff Hunter Killer Productions, Inc. (“Hunter Killer”) is a

  corporation organized and existing under the laws of the State of Nevada.

              8.    Hunter Killer is the owner of the copyright for the motion picture in

  the Work “Hunter Killer”, (hereafter: the “Work”) a major motion picture released

  in 2018.

              9.    The Work is an action movie starring Gerard Butler, Gary Oldman,

  Common, and Linda Cardellini. The Work tells the story of American submarine

  Captain Joe Glass on the hunt for a U.S. submarine in distress when he discovers a

  secret Russian coup which threatens to dismantle the world order.

                                               B. The Defendants

              10.   Defendant AKA is a corporation organized under the laws of South

  Dakota.


                                                  3
  19-cv-323
Case 1:19-cv-00323-JAO-KJM Document 22 Filed 01/10/20 Page 4 of 17          PageID #: 125




              11.   Defendant AKA registered the trade name VICTRA with the Hawaii

  Department of Commerce and Consumer Affairs on or around Oct. 25, 2017,

  Certificate No. 4,194,174, with the stated purpose of VERIZON PREMIER

  RETAILER.

              12.   Upon information and belief, Defendant AKA is doing business in

  Hawaii under the trade name VICTRA.

              13.   Defendant ABC is a corporation organized under the laws of North

  Carolina.

              14.   Defendant ABC registered the trademark VICTRA with the United

  States Patent and Trademark Office on April 17, 2018 as Reg. No. 5,450,011 in the

  classification CLASS 35: Retail store services featuring telecommunication and

  information technology products and services in the nature of portable electronic

  devices, mobile phones, smartphones, tablets, mobile hotspot devices, smart

  watches, portable electronic device accessories, wireless telephone services and

  plans, technical support services, and device troubleshooting services.

              15.   On the website https://www.victra.com/about-us.aspx, it is stated,

  “Victra was founded as a partnership by Richard and David Balot in October 1996

  in Wilson, North Carolina. We were incorporated as ABC Phones of North

  Carolina, Inc. in 1999…” as of December 30, 2019.



                                              4
  19-cv-323
Case 1:19-cv-00323-JAO-KJM Document 22 Filed 01/10/20 Page 5 of 17           PageID #: 126




              16.   Upon information and belief, Defendant ABC is doing business in

  Hawaii under the trade name VICTRA.

              17.   As of April 1, 2018, GEORGE SHERMAN is the president and a

  director of ABC.

              18.   As of April 1, 2018, GEORGE SHERMAN is a director, the president,

  and Chief Executive Officer of AKA.

              19.   Upon information and belief, the same individual, GEORGE

  SHERMAN, is an officer and director of both AKA and ABC.

              20.   Both AKA and ABC claim rights to the same trademark, namely,

  “VICTRA”.

              21.   Upon information and belief, Defendants ABC and AKA are alter egos

  of one another.

              22.   Upon information and belief, non-party Sabrina Boylan (“Boylan”) is

  an individual over the age of 18 and a resident of El Paso, Texas.

              23.   Upon information and belief, Boylan was, at the time of the alleged

  events, and, currently is an employee of a Verizon branded store owned or

  controlled by either one of or both Defendants AKA or ABC, doing business as

  VICTRA.

              24.   As an employee of VICTRA, Boylan sells and has sold

  telecommunication equipment such as cell phones, tablet devices and/or computing

                                               5
  19-cv-323
Case 1:19-cv-00323-JAO-KJM Document 22 Filed 01/10/20 Page 6 of 17            PageID #: 127




  devices to members of the general public at the VICTRA location in El Paso, TX

  (“TX Store”).

              25.   As an employee of VICTRA, Boylan assisted in or performed

  installation and/or set up of said cell phones, tablet devices and computing devices

  for said members of the general public at the TX Store.

              26.   Upon information and belief, non-party Taylor Wolf (“Wolf”) is an

  individual over the age of 18 and a resident of Maui County, Hawaii.

              27.   Upon information and belief, Wolf was, and/or is currently an

  employee of a Verizon branded store owned or controlled by either one of or both

  Defendants AKA or ABC, doing business as VICTRA.

              28.   As an employee of VICTRA, Wolf sells and has sold

  telecommunication equipment such as cell phones, tablet devices and/or computing

  devices to members of the general public at the VICTRA location in Kahului, HI

  (“HI Store”).

              29.   As an employee of VICTRA, Wolf assisted in or performed installation

  and/or set up of said cell phones, tablet devices and computing devices for said

  members of the general public at the HI Store.



                                          IV. JOINDER

              30.   Pursuant to Fed. R. Civ. P. 20(a)(2), each of the Defendants was

                                               6
  19-cv-323
Case 1:19-cv-00323-JAO-KJM Document 22 Filed 01/10/20 Page 7 of 17                 PageID #: 128




  properly joined because, as set forth in more detail below, the Plaintiff asserts (A)

  a right to relief against them jointly, severally, or in the alternative with respect to

  or arising out of the same transaction, occurrence, or series of transactions or

  occurrences; and (B) any question of law or fact common to all defendants will arise

  in the action.

                                       V. FACTUAL BACKGROUND

                    A. The Plaintiff Owns the Copyright to the Work

              31.     The Plaintiff is the owner of the copyright for the motion picture for

  the Work entitled “Hunter Killer”, a major motion picture released in 2018.

              32.     The Work is the subject of copyright registration (Registration Number

  PA0002136168) for the motion picture, and this action is brought pursuant to 17

  U.S.C. § 411. See, Exhibit “1”.

              33.     The Work is a motion picture which contains original material that is

  copyrightable subject matter under the laws of the United States.

              34.     The motion picture is currently offered for sale in commerce.

              35.     Defendants had notice of Plaintiff’s rights through at least the credits

  indicated in the content of the motion pictures which bore a proper copyright notice.

              36.     Defendants also had notice of Plaintiff’s rights through general

  publication and advertising and more specifically as identified in the content of the

  motion picture, advertising associated with the motion picture, and packaging and

                                                   7
  19-cv-323
Case 1:19-cv-00323-JAO-KJM Document 22 Filed 01/10/20 Page 8 of 17                PageID #: 129




  copies, each of which bore a proper copyright notice.

              B. Defendants Induced their Customers to Infringe the Plaintiff’s

              Copyright

              37.   BitTorrent is one of the most common peer-to-peer file sharing

  protocols (in other words, set of computer rules) used for distributing large amounts

  of data.

              38.   The BitTorrent protocol’s popularity stems from its ability to distribute

  a large file without creating a heavy load on the source computer and network. In

  short, to reduce the load on the source computer, rather than downloading a file

  from a single source computer (one computer directly connected to another), the

  BitTorrent protocol allows users to join a "swarm" of host computers to download

  and upload from each other simultaneously (one computer connected to numerous

  computers).

              39.   A BitTorrent Client is a software program that implements the

  BitTorrent Protocol. There are numerous such software programs which can be

  directly downloaded from the Internet.

              40.   Once installed on a computer, the BitTorrent Client serves as the user’s

  interface during the process of uploading and downloading data using the BitTorrent

  protocol.

              41.   Certain BitTorrent Clients such as Popcorn Time and the Show Box

                                                 8
  19-cv-323
Case 1:19-cv-00323-JAO-KJM Document 22 Filed 01/10/20 Page 9 of 17           PageID #: 130




  app (“movie piracy apps”) are promoted and designed overwhelmingly for the

  purposes of copyright infringement.

              1. Defendants promoted movie piracy apps to their customers.

              42.   Defendants’ employees promoted movie piracy apps at VICTRA

  stores to their customers for the purposes of infringing copyright protected content.

              43.   Defendants’ employees explained to their customers how to use the

  movie piracy apps installed onto the customers’ devices to infringe copyright

  protected content while the customers were at VICTRA stores.

              44.   Defendants’ customers used said movie piracy apps exactly as

  explained to them by Defendants’ employees – to infringe copyright protected

  content.

              45.   Defendants promoted the movie piracy apps to their customers to

  entice them to purchase particular products and thereby increase their profit.

              46.   Boylan promoted Popcorn Time to the general public to convince them

  to purchase services or telecommunication equipment of VICTRA to thereby

  financially benefit herself and VICTRA.

              47.   Boylan promoted Popcorn Time by telling members of the general

  public, including Gerard Prado, that it could be used to watch “free movies” at the

  TX Store on or around March 5, 2019.

              48.   Based upon Boylan’s encouragement that a Samsung T387 Galaxy

                                               9
  19-cv-323
Case 1:19-cv-00323-JAO-KJM Document 22 Filed 01/10/20 Page 10 of 17              PageID #:
                                    131



 Tablet device could be used to watch free movies, Gerard Prado decided to purchase

 the Tablet device.

             49.   Wolf, on or around June 28, 2017, promoted the movie piracy app Show

 Box app to Hawaii residents Kazzandra Pokini and Norbert Pokini at the HI store on

 or around June 28, 2017.

             50.   In an effort to persuade Kazzandra Pokini to purchase a new phone

 and/or service, Wolf offered Kazzandra Pokini a free tablet with said purchase.

             51.   When Kazzandra Pokini inquired about the usefulness of the free tablet,

 Wolf told Kazzandra Pokini that she could use it to watch free movies.

             52.   Based upon Wolf’s statement, Kazzandra Pokini decided to purchase a

 new phone and receive the free tablet.

             2. Defendants installed movie piracy apps on their customers’ computing

             devices.

             53.   Defendants’ employees installed movie piracy apps onto their

 customers’ cell phones, tablet devices, computing devices, etc. at VICTRA stores.

             54.   Boylan installed Popcorn Time on the tablet device of Gerard Prado

 while he was at the TX Store so that Gerard Prado could watch content in violation

 of copyright laws (i.e., “free movies”).

             55.   Wolf installed the Show Box app on the tablet of Kazzandra Pokini

 while Kazzandra Pokini was at the HI store.

                                              10
 19-cv-323
Case 1:19-cv-00323-JAO-KJM Document 22 Filed 01/10/20 Page 11 of 17             PageID #:
                                    132



             56.   Wolf showed Kazzandra Pokini and her husband how to use the Show

 Box app to watch movies while they were at the HI store.

             3. Defendants’ customers used the movie piracy apps to infringe Plaintiff’s

             Works.

             57.   Gerard Prado used Popcorn Time on the tablet device to download at

 least a portion of the Plaintiff’s motion picture while he was in Hawaii from the

 following Internet Protocol (“IP”) addresses: (1) 174.239.2.92 on 2019-03-12

 14:55:42; (2) 174.239.3.63 on 2019-03-12 14:44:18; (3) 174.239.2.150 on 2019-03-

 12 13:56:07; (4) 174.239.0.216 on 2019-03-12 13:08:06; and (5) 174.239.0.102 on

 2019-03-12 11:10:38.

             58.   Kazzandra Pokini and her husband used the Show Box app to

 download copies of copyright protected content.

             59.   Defendants knew the movie piracy apps would be used for infringing

 copyright protected Works.

             60.   Boylan knew or had reason to know that using Popcorn Time would

 result in direct infringement of the Copyrights of specific material.

             61.   Wolf knew or had reason to know that the Show Box app would cause

 Kazzandra Pokini to make copies of copyrighted content in violation of copyright

 laws of the United States.

             62.   Defendants AKA and ABC had prior notice that one or more of their

                                              11
 19-cv-323
Case 1:19-cv-00323-JAO-KJM Document 22 Filed 01/10/20 Page 12 of 17             PageID #:
                                    133



 employees were promoting and distributing a movie piracy app to customers prior

 to the time Defendant Boylan promoted and distributed Popcorn Time to Gerard

 Prado.

             63.   Particularly, Defendants AKA and ABC knew of allegations with

 regards to Wolf as a result of prior litigation in this District initiated by Millennium

 Funding, Inc., an affiliate of Plaintiff.

             64.   Boylan’s and Wolf’s conduct of distributing and installing movie

 piracy apps on customers’ devices were consistent with and/or the type of conduct

 they were employed to perform and, therefore, was within the scope of their

 employment with VICTRA.

             65.   Boylan’s and Wolf’s conduct of distributing and installing movie

 piracy apps occurred substantially within their authorized work time and within the

 space limits of the respective Store and, therefore, was within the scope of their

 employment with VICTRA.

             66.   VICTRA benefited financially from Boylan’s and Wolf’s conduct.

             67.   Boylan’s and Wolf’s conduct of distributing and installing the Movie

 Piracy apps was actuated, at least in part, for the purpose of serving VICTRA.

             68.   Upon information and belief, Boylan herself used or currently uses

 Popcorn Time to watch content.



                                              12
 19-cv-323
Case 1:19-cv-00323-JAO-KJM Document 22 Filed 01/10/20 Page 13 of 17               PageID #:
                                    134



             69.   Victra customers, such as Kazzandra Pokini and Gerard Prado, used

 the movie piracy apps installed on their tablet devices by Victra employees to

 infringe copyright protected material as instructed by Victra employees.

             70.   Plaintiff was injured and suffered damages as a result of Boylan’s and

 Wolf’s conduct and thus Defendants’ conduct.

                                VI. FIRST CLAIM FOR RELIEF
                                    (Intentional Inducement)

             71.   Plaintiff re-alleges and incorporates by reference the allegations

 contained in each of the foregoing paragraphs.

             72.   Plaintiff is the copyright owner of the Work which contains an original

 work of authorship.

             73.   Defendants intentionally induced the infringement of Plaintiff’s

 exclusive rights under the Copyright Act, including infringement of Plaintiff’s

 exclusive right to publicly perform and distribute copies of Copyrighted Works.

             74.   As intended and encouraged by Defendants, Popcorn Time and Show

 Box app connect users to sources that publicly perform and/or distribute copies of

 Plaintiff’s Copyrighted Work. The operators of these sources directly infringe

 Plaintiff’s exclusive rights by providing unauthorized streams and/or copies of the

 works to the public, including to Defendants’ customers such as Gerard Prado.

             75.   Once the Defendants’ customer has obtained a complete copy of the

 Plaintiff’s Copyrighted Work, that particular customer also becomes another Torrent
                                               13
 19-cv-323
Case 1:19-cv-00323-JAO-KJM Document 22 Filed 01/10/20 Page 14 of 17             PageID #:
                                    135



 source that delivers copies of Plaintiff’s Copyrighted Works.

             76.   Defendants induce the aforementioned acts of infringement by

 supplying the movie piracy apps such as Popcorn Time and Show Box app that

 facilitate, enable, and create direct links between their customers and the infringing

 sources, and by actively inducing, encouraging and promoting the movie piracy app

 for blatant copyright infringement.

             77.   Defendants’ intentional inducement of the infringement of Plaintiff’s

 rights in its Copyrighted Work constitutes a separate and distinct act of infringement.

             78.   The Plaintiff did not authorize, permit, or provide consent to the

 Defendants to copy, reproduce, redistribute, perform, or display the Work.

             79.   As a result of the foregoing, Defendants violated the Plaintiff’s

 exclusive right to: (A) Distribute copies of the Work to the public by sale or other

 transfer of ownership, or by rental, lease or lending, in violation of 17 U.S.C. §§

 106(3) and 501; and (B) Perform the copyrighted Work, in violation of 17 U.S.C.

 §§ 106(4) and 501, by showing the Work’s images.

             80.   Defendants’ infringements were committed “willfully” within the

 meaning of 17 U.S.C. § 504(c)(2).

             81.   By engaging in the infringement alleged in this First Amended

 Complaint, the Defendants deprived not only the producers of the Work from

 income that could have been derived when this film was shown in public theaters

                                              14
 19-cv-323
Case 1:19-cv-00323-JAO-KJM Document 22 Filed 01/10/20 Page 15 of 17             PageID #:
                                    136



 and offered for sale or rental, but also all persons involved in the production and

 marketing of this film, numerous owners of local theaters and retail outlets in

 Hawaii and their employees, and, ultimately, the local economy. The Defendants’

 misconduct therefore offends public policy.

             82.   The Plaintiff has suffered damages that were proximately caused by

 the Defendants’ intentional inducement of copyright infringement including, but not

 limited to lost sales, price erosion, and a diminution of the value of its copyright.

                              VII. SECOND CLAIM FOR RELIEF
                             (Contributory Copyright Infringement)

             83.   Plaintiff re-alleges and incorporates by reference the allegations

 contained in each of the foregoing paragraphs.

             84.   Defendants had actual and/or constructive knowledge of third parties’

 such as their customers’ infringement of Plaintiff’s exclusive rights under the

 Copyright Act.

             85.   Despite having said actual knowledge, Defendants have continued to

 promote and distribute movie piracy apps to their customers.

             86.   Defendants knowingly and materially contribute to infringing activity

 such as that of Gerard Prado.

             87.   Defendants’ knowing and material contribution to the infringement of

 Plaintiff’s Copyrighted Work is willful, intentional, and purposeful, and in disregard

 of and with indifference to the rights of Plaintiffs.
                                              15
 19-cv-323
Case 1:19-cv-00323-JAO-KJM Document 22 Filed 01/10/20 Page 16 of 17             PageID #:
                                    137



             88.   As a direct and proximate result of the infringement to which

 Defendants knowingly and materially contribute, Plaintiff is entitled to injunctive or

 other equitable relief as provided by 17 U.S.C. § 512(j)(1)(B)(i).

             89.   Defendants’ actions are a direct and proximate cause of the

 infringements of Plaintiff’s Work.

             90.   The Plaintiff did not authorize, permit, or provide consent to the

 Defendants inducing, causing, or materially contributing to the infringing conduct

 of others.

             91.   Plaintiff has suffered damages that were proximately caused by the

 Defendants’ material contribution of copyright infringement including, but not

 limited to lost sales, price erosion, and a diminution of the value of its copyright.

                             VIII. THIRD CLAIM FOR RELIEF
                  (Employer Liability for Employee’s Contributory Copyright
               Infringement based upon Inducement under Respondeat Superior)

             92.   Plaintiff re-alleges and incorporates by reference the allegations

 contained in each of the foregoing paragraphs.

             93.   Boylan’s and Wolf’s intentional inducement and contributory

 infringement occurred within the scope of their employment to Defendant AKA.

 Therefore, Defendant AKA is liable for the intentional inducement and contributory

 infringement of Boylan and Wolf.

             94.   Boylan’s and Wolf's inducement and contributory infringement

                                            16
 19-cv-323
Case 1:19-cv-00323-JAO-KJM Document 22 Filed 01/10/20 Page 17 of 17                   PageID #:
                                    138



 occurred within the scope of their employment to Defendant ABC. Therefore,

 Defendant ABC is liable for the intentional inducement and contributory

 infringement of Boylan and Wolf.

             WHEREFORE, the Plaintiff respectfully requests that this Court:

             (A) permanently enjoin Defendants from continuing to intentional induce and

 contribute to infringement of the Plaintiff’s copyrighted Work;

             (B) award the Plaintiff either its actual damages and any additional profits of

 the Defendants pursuant to 17 U.S.C. § 504(a)-(b) or statutory damages jointly

 against Defendants pursuant to 17 U.S.C. § 504-(a) and (c), whichever is greater;

             (C) award the Plaintiff its reasonable attorneys’ fees and costs pursuant to 17

 U.S.C. § 505; and

             (D) grant the Plaintiff any and all other and further relief that this Court deems

 just and proper.

             The Plaintiffs hereby demands a trial by jury on all issues properly triable by

 jury.

             DATED: Kailua-Kona, Hawaii, January 10, 2020.


                                        CULPEPPER IP, LLLC

                                        /s/ Kerry S. Culpepper
                                        Kerry S. Culpepper
                                        Attorney for Plaintiff


                                                 17
 19-cv-323
